TOCI, Judge,
dissenting.
¶ 20 I respectfully dissent. I agree with the majority that an officer may not make a warrantless entry into a home in the absence of exigent circumstances. Nevertheless, here the record clearly supports the trial court’s denial of defendant’s motion to suppress. Under these circumstances, defendant’s conduct in retreating into his home after the officer advised him that he was under arrest was an exigent circumstance justifying a warrantless entry into the residence.
¶ 21 This record establishes that the officer had probable cause to arrest defendant for an act of domestic violence. See A.R.S. § 13-3601(B). Although the opinion concedes this fact for the purpose of argument, Op. ¶ 9, the majority later backpedals by asserting that the officer “unjustifiably advised the defendant he was under arrest.” Op. at ¶ 15. The opinion then asserts that the officer created the exigent circumstances by advising defendant he was under arrest. Op. at ¶ 16. This argument has no support. Because the officer had probable cause to arrest defendant, the officer’s statement to defendant that he was under arrest was certainly justified. The only issue here is whether the officer had the right to enter defendant’s home to effectuate a legal arrest when defendant refused to accede to the arrest.
¶ 22 We are obligated to review the facts in the light most favorable to sustaining the trial court’s ruling, and we will not disturb it absent clear and manifest error. Hyde, 186 Ariz. at 265, 921 P.2d at 668. The majority, while acknowledging the appropriate standard of review, fails to apply it here.
¶ 23 Viewed in a light most favorable to sustaining the trial court’s ruling, the facts are these. The officer noticed defendant’s wife and her minor son in an automobile stalled at a traffic light. When he assisted her she asked him to call her mother for a ride home. During the conversation, he learned from her that, during a marital argument, defendant had forcibly tried to pull her out of the family home. Although she was able to get away, defendant inflicted an inch-long cut on her little finger and the knuckles of her ring finger. According to the officer, when she was talking to him she appeared to be “scared.” “She kept turning and looking south towards the direction of the street she lived on.” She told the officer that defendant drank about “a bottle of wine.” The officer put defendant’s wife and the minor child in the patrol car and went to defendant’s residence to investigate the matter.
¶24 Leaving defendant’s wife and child in the patrol ear, the officer knocked on the door and questioned defendant. The officer then decided to place defendant under arrest for domestic violence. The officer told defendant he was under arrest, and defendant asked if he could go in the house and make a phone call. The officer said no. Defendant then asked if he could use the bathroom, and the officer replied) “You can use the bathroom at the jail.” Defendant then started to turn away from the door and walk away from the police officer.
¶ 25 The officer grabbed defendant, pulled him out of the house, and placed handcuffs on him. The officer did so because he was concerned that defendant would get a weapon and because he was afraid defendant would run. For these reasons, the officer thought he needed to arrest defendant and get him out of the house.
¶ 26 The majority says there was no basis in fact for the officer’s belief that he was personally in danger. But under the proper standard of review, the majority is not entitled to reweigh the officer’s testimony, find it lacking, and make new findings of fact on appeal. The trial court denied defendant’s motion to suppress, thus implicitly accepting the police officer’s testimony. The majority is bound to view the facts in a light most favorable to sustaining the trial court’s rul*464ing. Hyde, 186 Ariz. at 265, 921 P.2d at 668. Applying that standard of review requires that the majority accept as fact the police officer’s testimony that he was afraid that defendant would flee or get a gun.
¶27 Our supreme court has held that where the defendant attempts to flee, a warrantless entry into a home is justified if reasonably necessary to prevent the suspect’s escape. State v. White, 160 Ariz. 24, 33, 770 P.2d 328, 337 (1989). Here, the majority states that there was no indication that defendant would run away. This statement by the majority again does violence to the standard of review. Viewed in a light most favorable to upholding the trial court’s ruling, defendant refused to accede to the arrest and tried to retreat into the home. The officer testified, “I thought maybe he was going to get a weapon or try to run from me, so I grabbed his arm and pulled him outside the house and placed him in handcuffs.” The possibility that defendant would run, coupled with his retreat from the officer, was an exigent circumstance sufficient to justify a warrantless entry. Id. Furthermore, the officer’s testimony that he thought defendant might get a weapon when defendant moved away from the door was an additional reason justifying a warrantless entry. See Greene, 162 Ariz. at 433, 784 P.2d at 259.
¶ 28 The record demonstrates that defendant had been drinking, he had by his own admission been involved in a dispute with his wife, and according to his wife’s statement, he had assaulted her and ejected her from the family home, inflicting physical harm to her in the process. When advised by the officer that he was under arrest, defendant not only failed to acquiesce, but he refused to obey the officer’s instructions and turned away and attempted to walk into the interior of the house. Under these circumstances, the officer was not required to expose himself to danger by obtaining an arrest warrant. “[A] warrantless entry can be made into a dwelling if the circumstances are ‘those in which a substantial risk of harm to the persons involved or to the law enforcement process would arise if the police were to delay a search until a warrant could be obtained.’ ” Id. at 432-33, 784 P.2d at 258-59 (quoting United States v. Robertson, 606 F.2d 853, 859 (9th Cir.1979)).
¶ 29 The opinion speculates that the wife’s scratch was “insignificant,” the marital argument was “relatively innocuous,” defendant’s demeanor was “calm,” and “the wife was not in any danger.” One cannot take the evidence and all inferences in a light most favorable to upholding the ruling of the trial court and reach these conclusions. This situation — one where the wife has been physically injured while being ejected from the home by the husband — cannot be fairly characterized as a relatively innocuous marital argument involving no danger to the wife. This is especially so where the legislature has indicated its intention to protect those who have sustained any physical injury from an act of domestic violence, however slight. See A.R.S. §§ 13-3601 and 13-1203(A)(1).
¶ 30 The exigency created by domestic violence situations arises out of the possibility that physical harm or damage may escalate rapidly. Greene, 162 Ariz. at 433, 784 P.2d at 259. The wife’s presence in the police car may not have been enough to put her beyond the risk of immediate further harm from defendant. The fact that the wife had already been assaulted by defendant not long before and that the police were investigating the matter presented a risk of harm both to her and the officers themselves. The police presence at the door might very well have further incited defendant. See Tassler, 159 Ariz. at 185, 765 P.2d at 1009. “In these circumstances, a warrantless entry to effect an arrest or to determine whether an arrest is necessary is a reasonable method to prevent further assaultive behavior.” Id.
¶ 31 I would affirm.